 1 WILLIAM M. KUNTZ # 153052
   Attorney at Law
 2 4780 Arlington Avenue
   Riverside, CA 92504
 3 (951) 343-3400
   Fax (951) 343-4004
 4 E-Mail: KuntzSSlaw @sbcglobal.net
   Attorney for Plaintiff
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9                             EASTERN DIVISION
10
11   TENISHA RANDALL,                   )          CASE NO.: ED CV 20-00862 PD
                                        )
12                      Plaintiff,      )          ORDER AWARDING
                                        )          EAJA FEES
13                v.                    )
                                        )
14   ANDREW SAUL, Commissioner          )
     of Social Security Administration, )
15                                      )
                        Defendant.      )
16   ______________________________ )
17         Based upon the parties’ Stipulation for Award and Payment of Equal Access
18   to Justice Act (EAJA) Fees (“Stipulation”),
19         IT IS ORDERED that Plaintiff shall be awarded attorney fees under the
20   Equal Access to Justice Act, ("EAJA”) in the amount of THREE THOUSAND
21   EIGHT HUNDRED EIGHTY-NINE DOLLARS and 92/cents ($3,889.92), as
22   authorized by 28 U.S.C. § 2412 (d), and subject to the terms and conditions of the
23   Stipulation.
24         DATED: July 9, 2021      PATRICIA DONAHUE
                                    HONORABLE PATRICIA DONAHUE
25                                  UNITED STATES MAGISTRATE JUDGE
26
27
28




                                              1
